Reasons for Allowance


1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-25 are distinguishable over the prior art.  As per claims 1, 8 and 19 as amended, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least directing a behavior of the mobile outdoor power equipment correlating to a combination of the determination of the physical element being an animate being, the confidence level of whether the physical element is an animate being, the determination that the physical element is located within the work area, and the proximity of the physical element to the mobile outdoor power equipment machine (claims 1 and 19) or directing a behavior of the mobile outdoor power equipment machine correlating to a combination of the determination of the physical element being an animate being, the confidence level of whether the physical element is an animate being, the determination that the physical element is located within the work area, and the location of the physical element is within the sections (claim 8).  Dependent claims 2-7, 9-18 and 20-25 are distinguishable for at least the same reasons. 
WO2018/135988 is deemed to be the closest prior art, as set forth in the previous Office action, which determines if a proximate object is a human or living object and uses the  information in determining how to control outdoor power equipment (i.e., robotic lawnmower).  The document does not disclose or reasonably suggest correlating the combination of determined parameters as claimed, including a confidence level of whether the physical element is animate, in directing the behavior of the mobile outdoor power equipment machine.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661